              Case 1:19-cv-05499 Document 1 Filed 06/12/19 Page 1 of 21




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------X
MALIK STEWART, a/k/a, DANIEL JONES,
                                                                         COMPLAINT AND JURY
                                            Plaintiff,                   DEMAND

                 -against-
                                                       ECF CASE
CITY OF NEW YORK, Individually and in their capacities Docket No.
as New York City Police Officers, LORRAINE RAMOS,
DAVID CALLAN, JULIO TAVAREZ, and JOHN or
JANE DOE 1-10,

                                             Defendants.
---------------------------------------------------------------------X


        Plaintiff, MALIK STEWART, by his attorneys, Sim & DePaola, LLP, for his complaint

against the above Defendants, City of New York, Lorraine Ramos, David Callan, Julio Tavarez

and John or Jane Doe 1-10, individually and in their capacities New York City police officers,

alleges as follows:

                                       PRELIMINARY STATEMENT



        1. This is a civil rights action in which Plaintiff seeks relief through 42 U.S.C. §§ 1983

             and 1988 for the violations of his civil rights protected by Constitution of the United

             States and the Constitution and laws of the State of New York.

        2. The claim arises from an October 15, 2017 incident, in which defendants, acting

             under color of state law, unlawfully arrested and detained Mr. Stewart. Mr. Stewart

             was subsequently charged with Gang Assault in the Second Degree, Attempted Gang

             Assault in the First Degree and Criminal Possession of a Weapon in the Fourth

             Degree. As a result, Mr. Stewart was deprived of his liberty and suffered physical
     Case 1:19-cv-05499 Document 1 Filed 06/12/19 Page 2 of 21



   and psychological injuries. Mr. Stewart was wrongfully detained for approximately

   three (3) days or approximately fifty-three (53) hours. He was maliciously prosecuted

   until the dismissal of all charges on April 19, 2018 before the Hon. Judge Badamo, A

   of the New York County Supreme Court.

3. Plaintiff seeks monetary damages (compensatory and punitive) against Defendants, as

   well as an award of costs and attorneys’ fees, and such other and further relief as the

   Court deems just and proper.

                                      JURISDICTION

4. This action arises under the Fourth and Fourteenth Amendments to the United States

   Constitution and under 42 U.S.C. §1983 and §1988 and the Laws of the State of New

   York.

5. The jurisdiction of this court is predicated upon 28 U.S.C. §§ 1331, 1343(a)(3) and

   (4), 1367(a) and the doctrine of supplemental jurisdiction.

                                          VENUE

6. Venue is laid within the Southern District of New York in that Defendant, City of

   New York, is located within and a substantial part of the events giving rise to the

   claim occurred within the boundaries of the Southern District. 28 U.S.C. § 1391 (b)

   and (c).

                                       PARTIES

7. Plaintiff Malik Stewart (“Mr. Stewart”) resides at 1665 E. 172nd Street, Apt. 2F,

   Bronx County, State of New York.

8. The Defendant City of New York (or “the City”) is a municipal corporation organized

   under the laws of the State of New York.
     Case 1:19-cv-05499 Document 1 Filed 06/12/19 Page 3 of 21



9. At all times relevant hereto, Defendant City, acting through the New York City Police

   Department (or “NYPD”) was responsible for the policy, practice, supervision,

   implementation, and conduct of all NYPD matters and was responsible for the

   appointment, training, supervision, discipline and retention and conduct of all NYPD

   personnel, including police officers, detectives and supervisory officers as well as the

   individually named Defendants herein.

10. In addition, at all times here relevant, Defendant City was responsible for enforcing

   the rules of the NYPD, and for ensuring that the NYPD personnel obey the laws of

   the United States and the State of New York.

11. Defendant Police Officer Lorraine Ramos (“Ramos”) was, at all times here relevant, a

   police officer employed by the NYPD and as such was acting in the capacity of an

   agent, servant and employee of the City of New York. Defendant Ramos was, at the

   times relevant herein, a Police Officer under Shield #20126, Tax ID #953826 in the

   34th Precinct, located at 4295 Broadway, New York, NY 10033. Defendant Ramos is

   being sued in his individual and official capacities.

12. Defendant Police Officer David Callan (“Callan”) was, at all times here relevant, a

   police officer employed by the NYPD and as such was acting in the capacity of an

   agent, servant and employee of the City of New York. Defendant Callan was, at the

   times relevant herein, a Police Officer under Shield #16363, Tax ID #954592 in the

   34th Precinct, located at 4295 Broadway, New York, NY 10033. Defendant Callan is

   being sued in his individual and official capacities.

13. Defendant Sergeant Julio Tavarez (“Tavarez”) was, at all times here relevant, a police

   officer employed by the NYPD and as such was acting in the capacity of an agent,
     Case 1:19-cv-05499 Document 1 Filed 06/12/19 Page 4 of 21



   servant and employee of the City of New York. Defendant Tavarez was, at the times

   relevant herein, a Police Officer under Tax ID No. 903240 in the 34th Precinct,

   located at 4295 Broadway, New York, NY 10033. Defendant Tavarez is being sued

   in his individual and official capacities. Defendant Tavarez is retired now.

14. At all times relevant herein, Defendants John or Jane Doe 1 through 10 were police

   officers, detectives, supervisors, policy makers and/or officials employed by the

   NYPD. At this time, Plaintiff does not know the true names and/or tax registry

   numbers of Defendants John or Jane Doe 1 through 10, as such knowledge is within

   the exclusive possession of defendants.

15. At all times relevant herein, Defendants John or Jane Doe 1 through 10 were acting as

   agents, servants and employees of the City of New York, the NYPD. Defendants

   John or Jane Doe 1 through 10 are being sued in their individual and official

   capacities.

16. At all times here mentioned, Defendants were acting under color of state law, to wit,

   under color of the statutes, ordinances, regulations, policies, customs and usages of

   the City and State of New York.

17. Within 90 days of accrual dates for these claims, Plaintiff timely filed a written notice

   of claim with the New York City Office of the Comptroller.

18. Over 30 days have elapsed since the filing of those notices, and this matter has not

   been settled or otherwise disposed of.

19. Plaintiff has complied with municipal defendant’s request for an oral examination

   pursuant to Section 50-H of the New York General Municipal Law.
     Case 1:19-cv-05499 Document 1 Filed 06/12/19 Page 5 of 21



20. This action has been commenced within one year and ninety days from the relevant

   accrual dates.



                                 FACTUAL CHARGES

21. On October 15, 2017, at approximately 2:00 a.m., Mr. Stewart was inside Cliff Night

   Club located at 440 West 202nd Street, County of New York, State of New York.

22. On said date, time and location Mr. Stewart was an invited guest of a friend’s

   birthday party.

23. Shortly after Mr. Stewart’s arrival at said location, an altercation in which neither Mr.

   Stewart nor his friends was involved broke out in the club’s bathroom on the second

   floor.

24. Then the security guards began pushing everyone out of the club, including Mr.

   Stewart and his friends.

25. When Mr. Stewart was outside the club, he observed one of his friends being chased

   and then beat up by two (2) security guards.

26. Mr. Stewart started running away when he noticed two security guards were chasing

   him without any reason.

27. Mr. Stewart ran to a police vehicle to seek refuge.

28. However, Defendants, including Ramos, Callan and Tavarez, after getting out of the

   police vehicle, placed handcuffs on Mr. Stewart without any legal basis or

   justification.

29. Mr. Stewart was committing no crimes or violations of the law.
     Case 1:19-cv-05499 Document 1 Filed 06/12/19 Page 6 of 21



30. Defendants, including Ramos, Callan and Tavarez, alleged that they are waiting for

   someone to know whether they should release Mr. Stewart or not.

31. Then Defendants, including Ramos, Callan and Tavarez, illegally searched Mr.

   Stewart. No contraband was recovered from Mr. Stewart’ person.

32. Shortly after, a person came over with a picture alleging that Mr. Stewart was

   involved in the altercation.

33. The said person kicked Mr. Stewart on his left cheek so hard that Mr. Stewart lay on

   the ground without any reason.

34. Then Defendants, including Ramos, Callan and Tavarez, and the said person kicked

   on Mr. Stewart’s back and the back of his head more than five (5) times, which

   caused his rib broken and severe swellings and knots all around his body.

35. Mr. Stewart was committing no crimes or violations of the law.

36. Defendants, including Ramos, Callan and Tavarez, did not observe Mr. Stewart

   committing any crimes or violations of the law.

37. Then Defendants, including Ramos, Callan and Tavarez, picked up Mr. Stewart from

   the ground and dragged him to their vehicle.

38. Defendants, including Ramos, Callan and Tavarez, dragged Mr. Stewart so hard that

   he couldn’t breathe and began to throw up in the police vehicle.

39. Defendants, including Ramos, Callan and Tavarez, also ripped up Mr. Stewart’s

   expensive shirt when they dragged him.

40. Then Mr. Stewart was illegally transported to the 34th precinct.
     Case 1:19-cv-05499 Document 1 Filed 06/12/19 Page 7 of 21



41. Upon arrival at the precinct, Mr. Stewart was illegally searched for a second time

   without any probable cause or reasonable suspicion to do so, as Mr. Stewart was

   committing no crimes or violations of any law.

42. During the illegal search, Defendants, including Ramos, Callan and Tavarez, illegally

   confiscated Mr. Stewart’s wallet and cell phone. No contraband was recovered from

   Mr. Stewart’ person.

43. Then Mr. Stewart was put in a cell.

44. After approximately eight (8) hours Mr. Stewart was transported to Manhattan

   Detention Center.

45. Before leaving the precinct, Mr. Stewart was illegally searched for a third time and no

   contraband was recovered.

46. After arriving at Manhattan Detention Center, Mr. Stewart requested medical

   attention and he was taken to Presbyterian Hospital for treatment.

47. As a result of Defendants’ use of extreme excessive force, Mr. Stewart sustained

   broken rib in his left side of his chest and other severe and injuries all about his body,

   including, but not limited to, head, ankle and lower back.

48. After being released from the hospital, Mr. Stewart was taken back to the Manhattan

   Detention Center.

49. The Defendants had no probable cause or reasonable suspicion to arrest Mr. Stewart,

   as Mr. Stewart had not committed any crime or violation of the law.

50. Defendants, including Ramos, Callan and Tavarez, falsely alleged that Mr. Stewart

   committed gang assault, attempted gang assault and criminal possession of a weapon,
     Case 1:19-cv-05499 Document 1 Filed 06/12/19 Page 8 of 21



   when they knew such claims to be untrue and complete fabrications, as Defendants

   never recover any weapon from Mr. Stewart.

51. Mr. Stewart was never in possession of any illegal weapon and he never committed

   gang assault, attempted gang assault.

52. As a result of defendant Ramos’ knowingly and intentionally false statements and

   allegations, Mr. Stewart was falsely arrested under arrest number M17662618.

53. Defendant Ramos was Mr. Stewart’s arresting officer and signed Mr. Stewart’s

   criminal court complaint.

54. Defendant Ramos falsely arrested Plaintiff, claiming that he committed gang assault,

   attempted gang assault and criminal possession of a weapon.

55. Defendants, including Ramos, Callan and Tavarez, never recovered any illegal

   weapon from Mr. Stewart.

56. Defendant Ramos was fully aware that Mr. Stewart was not in possession of any

   illegal weapon and never committed gang assault, attempted gang assault.

57. Mr. Stewart was never in actual, constructive or statutory possession of any illegal

   weapon.

58. Mr. Stewart had multiple assaults and batteries committed to his person including but

   not limited to being kicked on his back and the back or his head which caused broken

   rib in his left side of the chest and other severe and injuries all about his body,

   including, but not limited to, head, ankle and lower back.

59. Mr. Stewart was subjected to three (3) times illegal search by Defendant Ramos or

   the direction of Defendant Ramos.

60. Mr. Stewart was released from custody on or about October 17, 2017.
     Case 1:19-cv-05499 Document 1 Filed 06/12/19 Page 9 of 21



61. Defendants, including Ramos, Callan and Tavarez, intentionally provided said false

   information to the New York County Attorney’s Office, namely that Mr. Stewart

   committed gang assault, attempted gang assault and criminal possession of a weapon,

   so that a criminal prosecution would be initiated against Mr. Stewart.

62. Defendants, including Ramos, Callan and Tavarez, never observed Mr. Stewart in

   possession of any illegal weapon or commit gang assault, attempted gang assault.

63. Mr. Stewart was arraigned and formally charged with Gang Assault in the Second

   Degree, Attempted Gang Assault in the First Degree and Criminal Possession of a

   Weapon in the Fourth Degree.

64. While Plaintiff was unlawfully detained, Defendants, including Ramos, Callan and

   Tavarez, acting with malice, conveyed the aforementioned false, misleading and

   incomplete information to prosecutors in order to have Plaintiff prosecuted for Gang

   Assault in the Second Degree, Attempted Gang Assault in the First Degree and

   Criminal Possession of a Weapon in the Fourth Degree.

65. Defendants, including Ramos, Callan and Tavarez, suppressed evidence and engaged

   in conduct undertaken in bad faith, including, but not limited to, fabricating false

   accounts that Mr. Stewart was in possession of illegal weapon, performing illegal

   searches of Mr. Stewart’ person without warrants.

66. Defendant Ramos committed perjury by knowingly offering false statements

   contained within the Mr. Stewart’ criminal court complaint as true and signing and

   attesting to the truth of allegations he knew to be false.

67. Defendant Ramos procured the criminal indictment of Mr. Stewart through the use of

   perjury, fraud and the suppression of evidence, namely the offering of knowingly
    Case 1:19-cv-05499 Document 1 Filed 06/12/19 Page 10 of 21



   false statements that Mr. Stewart was in possession of illegal weapon and committed

   gang assault, attempted gang assault.

68. Mr. Stewart never possessed any illegal weapon in his person and never committed

   gang assault, attempted gang assault.

69. Defendants have displayed a pattern and practice of falsely arresting individuals who

   committing no crimes or violations of the law, such as Mr. Stewart.

70. During all of the events described, the Defendants, including Ramos, acted

   maliciously and with intent to injure Plaintiff.

71. Defendant Ramos was fully aware that there was no probable cause to believe a

   prosecution would succeed against Mr. Stewart, because Defendant Ramos knew that

   Mr. Stewart was never in possession of any illegal weapon or committed gang

   assault, attempted gang assault and that he was an innocent man.

72. At all times relevant hereto, Defendants, including Ramos, Callan and Tavarez, were

   involved in the decision to arrest Plaintiff without probable cause or failed to

   intervene when they observed others arresting Plaintiff without probable cause.

73. Upon information and belief, the NYPD, the City of New York, and their respective

   policy and decision makers and supervisors have imposed or acquiesced to policies or

   customs within the NYPD that resulted in Plaintiff’s arrest without probable cause.

74. Upon information and belief, the NYPD, the City of New York, and their respective

   policy and decision makers and supervisors have failed to provide adequate training

   in the identification of probable cause or reasonable suspicion.

75. The instant arrest of Plaintiffs’ without the presence of probable cause was so

   egregious as to amount to the deliberate indifference by the policy and decision
    Case 1:19-cv-05499 Document 1 Filed 06/12/19 Page 11 of 21



   makers within the NYPD and City of New York, because the need for enhanced

   training and supervision is obvious due to the clear lack of any probable cause to

   arrest and prosecute Plaintiff.

76. Upon information and belief, further details and factual allegations will become

   available after discovery is completed, as the current policies and customs of the

   NYPD and City of New York are within the exclusive knowledge of Defendants.

77. Upon information and belief, the personnel files and records of the individual officers

   involved in Plaintiff’s arrest will reveal a history of Constitutional violations that will

   indicate that Defendant City knew, or should have known that the individual officers

   were unfit for employment as NYPD police officers and would be likely to commit

   Constitutional violations similar to the violations that were committed against Mr.

   Stewart.

78. As a direct and proximate result of the acts of Defendants, Plaintiff suffered the

   following injuries and damages: violations of his rights pursuant to the Fourth and

   Fourteenth Amendment of the United States Constitution, violations of New York

   State law, physical injury, physical pain and suffering, emotional trauma and

   suffering, including fear, embarrassment, humiliation, emotional distress, frustration,

   extreme inconvenience, anxiety, loss of liberty and harm to reputation.

                              FIRST CAUSE OF ACTION
                       False Arrest and False Imprisonment Under
                                  New York State Law

79. The above paragraphs are here incorporated by reference as though fully set forth.

80. Defendants subjected Plaintiff to false arrest, false imprisonment, and deprivation of

   liberty without probable cause.
    Case 1:19-cv-05499 Document 1 Filed 06/12/19 Page 12 of 21



81. Plaintiff was conscious of his confinement.

82. Plaintiff did not consent to his confinement.

83. Plaintiff’s arrest and false imprisonment was not otherwise privileged.

84. Defendant City, as employer of the individual Defendants, is responsible for their

   wrongdoing under the doctrine of respondeat superior.

85. As a direct and proximate result of this unlawful conduct, Plaintiff sustained the

   damages hereinbefore alleged.

86. By reason of the above, the amount of damages sought on this cause of action exceeds

   the jurisdictional limits of all lower Courts which would otherwise have jurisdiction.

                              SECOND CAUSE OF ACTION
                         False Arrest and False Imprisonment Under
                       42 U.S.C. § 1983 Against Individual Defendants

87. The above paragraphs are here incorporated by reference as though fully set forth.

88. The Defendants violated the Fourth and Fourteenth Amendments to the U.S.

   Constitution by wrongfully and illegally arresting, detaining and imprisoning

   Plaintiff.

89. The wrongful, unjustifiable, and unlawful apprehension, arrest, detention, and

   imprisonment of Plaintiff was carried out without a valid warrant, without Plaintiff’s

   consent, and without probable cause or reasonable suspicion.

90. At all relevant times, Defendants acted forcibly in apprehending, arresting, and

   imprisoning Plaintiff.

91. As a direct and proximate result of this unlawful conduct, Plaintiff sustained the

   damages hereinbefore alleged.

92. By reason of the above, the amount of damages sought on this cause of action exceeds
       Case 1:19-cv-05499 Document 1 Filed 06/12/19 Page 13 of 21



   the jurisdictional limits of all lower Courts which would otherwise have jurisdiction.

                              THIRD CAUSE OF ACTION
                                Assault and Battery Under
                                  New York State Law

93. The above paragraphs are here incorporated by reference as though fully set forth.

94. Defendants made plaintiff fear for his physical well-being and safety and placed him

   in apprehension of immediate harmful and/or offensive touching.

95. Defendants engaged in and subjected plaintiff to immediate harmful and/or offensive

   touching and battered him without his consent.

96. Defendant City, as employer of the individual Defendants, is responsible for their

   wrongdoing under the doctrine of respondeat superior.

97. As a direct and proximate result of this breach, Plaintiff sustained the damages

   hereinbefore alleged.

98. By reason of the above, the amount of damages sought on this cause of action exceeds

   the jurisdictional limits of all lower Courts which would otherwise have jurisdiction.

                           FOURTH CAUSE OF ACTION
                                 Excessive Force Under
                    42 U.S.C. § 1983 Against Individual Defendants

99. The above paragraphs are here incorporated by reference as though fully set forth.

100.     The Defendants violated Plaintiff’s rights under the Fourth and Fourteenth

   Amendments, because they used unreasonable force without Plaintiff’s consent.

101.     Defendants engaged in and subjected Plaintiff to immediate harmful and/or

   offensive touching and battered him without his consent.

102.     As a direct and proximate result of this breach, Plaintiff sustained the damages

   hereinbefore alleged.
       Case 1:19-cv-05499 Document 1 Filed 06/12/19 Page 14 of 21



103.     By reason of the above, the amount of damages sought on this cause of action

   exceeds the jurisdictional limits of all lower Courts which would otherwise have

   jurisdiction.

                               FIFTH CAUSE OF ACTION
                                Malicious Prosecution Under
                                   New York State Law

104.     The above paragraphs are here incorporated by reference as though fully set forth.

105.     Defendants initiated the prosecution against Plaintiff.

106.     Defendants lacked probable cause to believe Plaintiff was guilty or that a

   prosecution would succeed.

107.     Defendants acted with malice.

108.     The prosecution was terminated in Plaintiff’s favor when the criminal charge was

   dismissed and sealed.

109.     Defendant City, as employer of the individual Defendants, is responsible for their

   wrongdoing under the doctrine of respondeat superior.

110.     As a direct and proximate result of this breach, Plaintiff sustained the damages

   hereinbefore alleged.

111.     By reason of the above, the amount of damages sought on this cause of action

   exceeds the jurisdictional limits of all lower Courts which would otherwise have

   jurisdiction.

                              SIXTH CAUSE OF ACTION
                               Malicious Prosecution Under
                      42 U.S.C. § 1983 Against Individual Defendants

112.     The above paragraphs are here incorporated by reference as though fully set forth.

113.     Defendants initiated the prosecution against Plaintiff.
       Case 1:19-cv-05499 Document 1 Filed 06/12/19 Page 15 of 21



114.     Defendants lacked probable cause to believe Plaintiff was guilty or that a

   prosecution would succeed.

115.     Defendants acted with malice.

116.     The prosecution was terminated in Plaintiff’s favor when he all charges were

   dismissed and sealed.

117.     Accordingly, Defendants violated Plaintiff’s Fourth Amendment rights.

118.     As a direct and proximate result of this unlawful conduct, Plaintiff sustained the

   damages hereinbefore alleged.

119.     By reason of the above, the amount of damages sought on this cause of action

   exceeds the jurisdictional limits of all lower Courts which would otherwise have

   jurisdiction.


                             SEVENTH CAUSE OF ACTION
                             Malicious Abuse of Process Under
                                   New York State Law

120.     The above paragraphs are here incorporated by reference as though fully set forth.

121.     Defendants arrested, detained and caused a criminal prosecution to be initiated

   against Plaintiff to compel the compliance or forbearance of some act.

122.     Defendants had no excuse or justification to forcibly detain or initiate a

   prosecution against Plaintiff, especially with the absence of any cognizable probable

   cause.

123.     Defendants intended to inflict substantial harm upon Plaintiff.

124.     Defendants acted to achieve a collateral purpose, beyond or in addition to

   Plaintiff’s criminal prosecution.
       Case 1:19-cv-05499 Document 1 Filed 06/12/19 Page 16 of 21



125.     Defendant City, as employer of the individual Defendants, is responsible for their

   wrongdoing under the doctrine of respondeat superior.

126.      As a direct and proximate result of this unlawful conduct, Plaintiff sustained the

   damages hereinbefore alleged.

127.     By reason of the above, the amount of damages sought on this cause of action

   exceeds the jurisdictional limits of all lower Courts which would otherwise have

   jurisdiction.

                             EIGHTH CAUSE OF ACTION
                            Malicious Abuse of Process Under
                      42 U.S.C. § 1983 Against Individual Defendants

128.     The above paragraphs are here incorporated by reference as though fully set forth.

129.     Defendants arrested, detained and caused a criminal prosecution to be initiated

   against Plaintiff to compel the compliance or forbearance of some act.

130.     Defendants had no excuse or justification to forcibly detain and initiate a

   prosecution against Plaintiff, especially with the absence of any cognizable probable

   cause.

131.     Defendants intended to inflict substantial harm upon Plaintiff.

132.     Defendants acted to achieve a collateral purpose, beyond or in addition to

   Plaintiff’s criminal prosecution.

133.     Defendants’ actions deprived Plaintiff of his right to free from illegal searches and

   seizures, as well as his right not to be deprived of his liberty without due process of

   law.

134.     As a direct and proximate result of this unlawful conduct, Plaintiff sustained the

   damages hereinbefore alleged.
              Case 1:19-cv-05499 Document 1 Filed 06/12/19 Page 17 of 21



       135.     By reason of the above, the amount of damages sought on this cause of action

           exceeds the jurisdictional limits of all lower Courts which would otherwise have

           jurisdiction.

                                  NINTH CAUSE OF ACTION
                            Intentional Infliction of Emotional Distress
                                       New York State Law

136.   The above paragraphs are here incorporated by reference as though fully set forth.

137.   The conduct of Defendants was extreme and outrageous.

138.   Defendants’ extreme and outrageous conduct was perpetrated with the intent to cause, or

with disregard to a substantial probability of causing, severe emotional distress to Plaintiff.

139.   Defendants’ extreme and outrageous conduct is causally related to Plaintiff’s injuries.

140.   Defendants’ extreme and outrageous conduct caused Plaintiff to sustain extreme

emotional distress.

141.   Defendant City, as employer of the individual Defendants, is responsible for their

wrongdoing under the doctrine of respondeat superior.

142.   As a direct and proximate result of this unlawful conduct, Plaintiff sustained the damages

hereinbefore alleged.



                                     TENTH CAUSE OF ACTION
                                       Failure to Intervene Under
                                         New York State Law

       143.     The above paragraphs are here incorporated by reference as though fully set forth.

       144.     Those Defendants that were present but did not actively participate in the

           aforementioned unlawful conduct, observed such conduct, had an opportunity to
       Case 1:19-cv-05499 Document 1 Filed 06/12/19 Page 18 of 21



   prevent such conduct, had a duty to intervene and prevent such conduct and failed to

   intervene.

145.     Defendant City, as employer of the individual Defendants, is responsible for their

   wrongdoing under the doctrine of respondeat superior.

146.     As a direct and proximate result of this unlawful conduct, Plaintiff sustained the

   damages hereinbefore alleged.

147.     By reason of the above, the amount of damages sought on this cause of action

   exceeds the jurisdictional limits of all lower Courts which would otherwise have

   jurisdiction.

                           ELEVENTH CAUSE OF ACTION
                                Failure to Intervene Under
                      42 U.S.C. § 1983 Against Individual Defendants

148.     The above paragraphs are here incorporated by reference as though fully set forth.

149.     Those Defendants that were present but did not actively participate in the

   aforementioned unlawful conduct observed such conduct, had an opportunity to

   prevent such conduct, had a duty to intervene and prevent such conduct and failed to

   intervene.

150.     Accordingly, the Defendants who failed to intervene violated the Fourth and

   Fourteenth Amendments.

151.     As a direct and proximate result of this unlawful conduct, Plaintiff sustained the

   damages hereinbefore alleged.

152.     As a direct and proximate result of this unlawful conduct, Plaintiff sustained the

   damages hereinbefore alleged.

153.     By reason of the above, the amount of damages sought on this cause of action
       Case 1:19-cv-05499 Document 1 Filed 06/12/19 Page 19 of 21



   exceeds the jurisdictional limits of all lower Courts which would otherwise have

   jurisdiction.


                           TWELFTH CAUSE OF ACTION
                    Negligent Hiring, Retention and Supervision Under
                                   New York State Law

154.     The above paragraphs are here incorporated by reference as though fully set forth.

155.     Defendant City owed a duty of care to Plaintiff to adequately hire, retain and

   supervise its employee defendants.

156.     Defendant City breached that duty of care.

157.     Defendant City placed defendants in a position where they could inflict

   foreseeable harm.

158.     Defendant City knew or should have known of its employee defendants’

   propensity for violating the individual rights granted under the United States

   Constitution and the laws of the State of New York, prior to the injuries incurred by

   Plaintiff.

159.     Defendant City failed to take reasonable measures in hiring, retaining and

   supervising its employee defendants that would have prevented the aforesaid injuries

   to Plaintiff.

160.     As a direct and proximate result of this unlawful conduct, Plaintiff sustained the

   damages hereinbefore alleged.

161.     By reason of the above, the amount of damages sought on this cause of action

   exceeds the jurisdictional limits of all lower Courts which would otherwise have

   jurisdiction.

                              THIRTEENTH CAUSE OF ACTION
       Case 1:19-cv-05499 Document 1 Filed 06/12/19 Page 20 of 21



                             Municipal “Monell” Liability Under
                           42 U.S.C. § 1983 Against Defendant City

162.     The above paragraphs are here incorporated by reference as though fully set forth.

163.     Defendant City maintained a policy, custom or practice that caused Plaintiff to be

   deprived of his Constitutional right to free from illegal searches and seizures.

164.     Defendant City’s illegal practice is so consistent and widespread that it constitutes

   a custom or usage of which a supervising policy maker must have been aware of.

165.     Defendant City and its policymakers failed to provide adequate training or

   supervision to subordinates to such an extent that it is tantamount to their deliberate

   indifference towards the rights of those who come into contact with Defendant City’s

   employees.

166.     Defendant City’s employees engaged in such egregious and flagrant violations of

   Plaintiff’s Constitutional rights that the need for enhanced supervision and training is

   obvious and therefore tantamount to a display of deliberate indifference by Defendant

   City and its policymakers towards the rights of individuals who come into contact

   with defendant City’s employees.

167.     Defendant City’s conduct violated Plaintiff’s rights under the Fourth and

   Fourteenth Amendments to the United States Constitution.

168.     As a direct and proximate result of this unlawful conduct, Plaintiff sustained the

   damages hereinbefore alleged.

169.     By reason of the above, the amount of damages sought on this cause of action

   exceeds the jurisdictional limits of all lower Courts which would otherwise have

   jurisdiction.
             Case 1:19-cv-05499 Document 1 Filed 06/12/19 Page 21 of 21



       WHEREFORE, Plaintiff respectfully requests judgment against Defendants, jointly and

severally, as follows:

a)     In favor of Plaintiff in an amount to be determined by a jury for each of Plaintiff’s causes

of action;

b)     Awarding Plaintiff punitive damages in an amount to be determined by a jury;

c)     Awarding Plaintiff compensatory damages in an amount to be determined by a jury;

d)     Awarding Plaintiff reasonable attorneys’ fees and costs pursuant to 28 U.S.C. § 1988; and

e)     Granting such other and further relief as this Court deems just and proper.



                                      JURY DEMAND

       Plaintiff demands a trial by jury.

       Dated: June 7, 2019

                                                             Respectfully submitted,

                                                             _S/ Samuel C. DePaola______
                                                             Samuel C. DePaola, Esq.
                                                             Bar Number: SD0622
                                                             Sim & DePaola, LLP
                                                             Attorneys for Mr. Stewart
                                                             4240 Bell Blvd., Suite 201
                                                             Bayside, NY 11361
                                                             T: (718) 281-0400
                                                             F: (718) 631-2700
                                                             sdepaola@simdepaola.com
